Citation Nr: 1719752	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-14 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine (low back) disorder.

2.  Entitlement to service connection for a cervical spine (neck) disorder, to include as secondary to a lumbar spine disorder. 

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a lumbar spine disorder. 

4.  Entitlement to service connection for a left knee disorder, to include as secondary to a lumbar spine disorder. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Veteran represented by:	Jacques P. Deplois, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from July 1962 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a Board hearing on the VA Form 9; however, he subsequently withdrew this request in writing in September 2009. 

In June 2012, the Board reopened the issue of entitlement to service connection for a low back disorder and remanded all issues for additional evidentiary development.

In February 2016, the Board again remanded the issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.
VA is obligated to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's claim for service connection for lumbar spine, cervical spine, left knee and right knee disabilities, the Board notes that the Veteran contends that these disabilities were the result of an in-service injury where he fell off a ladder.  Notably, the Veteran's service treatment records are negative for complaints of bilateral knee, lumbar spine or cervical spine complaints related to this incident.  However, the record also contains two buddy statements from witnesses who indicate that they saw the Veteran's in-service accident where he fell off a ladder while working on the flight line.

Notably, the Veteran underwent a VA joints examination in February 2010.  The examiner noted that the Veteran had degenerative joint disease and degenerative disc disease of the cervical spine, lumbar spine, right knee and left knee.  The examiner opined that he could not determine the origin, cause or relationship of the orthopedic problems to a witnessed service injury without resorting to mere speculation.  

The Veteran has also contended that his cervical spine and bilateral knee disorder is secondary to his lumbar spine disorder.  A VA examination that addresses this contention should be scheduled.  

Regarding the Veteran's bilateral hearing loss and tinnitus claims, the Board notes a March 2006 VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by his military noise exposure.  

An additional VA examiner's opinion is required to consider certain evidence.  Notably, while the March 2006 VA examiner indicated that the Veteran's hearing was normal when entering and exiting service, a comparison of the audiometric readings taken during the Veteran's entrance and separation examinations demonstrate a possible worsening of hearing.  

It is also unclear whether the VA examiner converted the audiological in-service results from ASA to ISO, as the Veteran served from 1962 to July 1966.  Prior to January 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since December 30, 1970, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards should be converted to ISO-ANSI standards.

Under these circumstances, the Board finds that specific VA examinations based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale is needed to resolve the claims of entitlement to service connection for a lumbar spine, cervical spine, left knee disability, right knee, bilateral hearing loss and tinnitus disabilities.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any currently present cervical spine, lumbar spine disability, or bilateral knee disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran's current lumbar spine, cervical spine, and bilateral knee disabilities are etiologically related to, or began during, his military service.  The examiner should consider the Veteran's in-service accident where he fell off a ladder while working on the flight line.

The examiner should also address whether it is at least as likely as not that his cervical spine and bilateral knee disabilities were (a) caused or (b) aggravated by his lumbar spine disability.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation.

All opinions expressed by the examiner must be accompanied by a complete rationale.

Reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present bilateral hearing loss and tinnitus disabilities.

The examiner should furnish an opinion as to:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current hearing loss disability is related to active service.

and

b) Whether it is at least as likely as not that the Veteran's current tinnitus disability is related to active service.

The examiner is asked to address the audiometric findings dated in July 1962 at the time of the Veteran's entrance in to service and in June 1966 at the time of the Veteran's separation from service.  The examiner should note that these findings should be converted from ASA to ISO standards, unless otherwise indicated.

NOTE: Prior to January 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since December 30, 1970, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). 

The examiner is requested to discuss the Veteran's in-service noise exposure as the Veteran was noted to have in-service noise exposure from being around aircrafts.

Notably, the absence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




